

115 HR 5381 IH: Government Risk and Taxpayer Exposure Reduction Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5381IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Royce of California (for himself, Mr. Luetkemeyer, and Mr. Ross) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo reduce and minimize the credit, guarantee, and insurance risk of all Federal Government programs
			 by transferring such risk to the private sector at market terms, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Government Risk and Taxpayer Exposure Reduction Act of 2018 or the GRATER Act of 2018. 2.Policy (a)Minimization of government riskIt is the policy of the United States to reduce and minimize the credit, guarantee, and insurance risk of Federal Government programs in all departments and agencies on an ongoing basis to the maximum extent possible by transferring all such risk to the private sector at market terms through a variety of financial instruments in a sustained and transparent manner.
 (b)Use of private risk capacityIn the development and administration of Federal Government programs and awards in all departments and agencies, it is the policy of the United States to utilize to the maximum extent possible, the use of private risk capacity, consistent with the goals and purposes of such programs and awards.
			3.Strategy and implementation
 (a)PlanNotwithstanding any other provision of law, each department and agency of the Federal Government responsible for the administration of any credit, guarantee, or insurance program shall, for each fiscal year, develop and implement a strategy and implementation plan for such program to transfer, to the maximum extent possible, all such credit, guarantee, and insurance risk to the private sector at market terms through a variety of financial instruments in a sustained and transparent manner. The initial strategy and implementation plan, after a 60-day period of public comment, shall be published in the Federal Register not later than the expiration of the 6-month period beginning on the date of the enactment of this Act.
 (b)Use of private insurance risk capacityAny department or agency of the Federal Government that is responsible for the administration and award of any grants or aid shall, in setting the terms of each new award, seek to utilize or encourage the development of, to the maximum extent possible, insurance risk capacity in the private sector both in the United States and in any non-United States economy that is the recipient or host to such grant or aid, at market terms through a variety of financial instruments in a sustained and transparent manner. The strategy and implementation plans required in subsection (a) shall address the utilization and development of private risk capacity in program and award development and administration.
 4.ReportingEach department and agency referred to in section 3 shall submit the strategy and implementation plan developed for each fiscal year pursuant to such section to the Director of the Office of Management and Budget. For each fiscal year, the Director shall compile a list of all credit, guarantee, and insurance risk transfer programs of departments and agencies of the Federal Government and submit such list to the President and the Congress together with a summary of the success to date of each such program, the current and aggregate totals of credit risk transferred since the date of the enactment of this Act, and any recommendations to enhance or expand such programs.
		